                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

THOMAS R. RODELLA,

             Petitioner,

v.                                                          CV No. 19-275 JB/CG

UNITED STATES OF AMERICA,

             Respondent.

                      ORDER SETTING EXPEDITED BRIEFING

       THIS MATTER is before the Court on Petitioner Thomas R. Rodella’s Motion for

Leave to Amend §2255 Motion (the “Motion”), (Doc. 13), filed November 12, 2019. IT IS

HEREBY ORDERED that the parties shall submit expedited briefing on the Motion as

follows:

       1. Respondent may file a response to the Motion no later than Friday,

           November 22, 2019;

       2. Petitioner may file a reply in support of the Motion by Friday, November 29,

           2019.

       IT IS SO ORDERED.

                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
